DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 28, 35-40 and 50-51 are amended.
Claims 28-29 and 32-51 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
US PGPUB 2009/0248669 by Shetti et al. is newly introduced for the rejection of Claims 28-29 and 32-51.  Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion section of this office action.
Applicant argues: 
The above quoted portion of amended claim 28 may provide particular advantages, such as by enabling the method of claim 28 to better determine which concept within a knowledge representation corresponds to a first portion of the user context information. This advantage is not provided for by the cited references, individually, or in combination. Accordingly, the Applicant respectfully submits that claim 28 of the present application is novel and inventive over the cited references.

In response, the Examiner submits:
Amended Claim 28 does not recite “determine which concept within a knowledge representation corresponds to a first portion of the user context information”.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues: 
In the method of claim 28, and the description of the present application, the knowledge representation and user context information are discrete, separate elements. The method of claim 28 is rendered non-functional if the knowledge representation and user context information are the same component / element, as claim 28 is directed to a method of associating a concept of a knowledge representation to a portion of user context information, enabling the extraction of further meaning or more precise meaning from user context information. Such an extraction of meaning is not possible if the user context information and knowledge representation are the same component/ element.

Accordingly, the Applicant respectfully submits that the same element of Perl cannot refer to both the user context information and knowledge representation of claim 28, and therefore, Perl does not disclose at least one of a knowledge representation or user context information as contemplated by claim 28 and the description of the present application and further cannot provide the functionality and advantages provided for by the method of claim 28.
In response, the Examiner submits:
Perl discloses obtaining user context information associated with a user (Perl: at least ¶¶0045-0046, Figs. 4; “customer classification”; Fig. 4 of Perl shows “MARRIED WOMAN WITH CHILDREN” and “WOMAN WITH CHILDREN” that can be part of user context), wherein the user context information comprises a first portion and a second portion different from the first portion (Perl: at least Figs. 4-5,  ¶¶0032-0036, 0045, 0068; “building marketing ontologies”; obtain ontology; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; note: “MARRIED WOMAN WITH CHILDREN” is combination of “MARRIED”, “WOMAN”, “WITH CHILDREN” and “WOMAN WITH CHILDREN” is combination of “WOMAN” and “WITH CHILDREN” as another example); and
identifying a first concept associated with a meaning of the first portion from a first group of concepts in a knowledge representation (KR) (Perl: at least Figs. 4-5; at least ¶0011 discloses nodes that represent concepts in a KR that is in form of hierarchy such as the hierarchies in Figs. 4-5; at least ¶¶0025-0026 further disclose “concepts being classified are customers” and that tree hierarchy can be a “straightforward representation”; at least ¶0032-0036 disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers).

Perl discloses “user context information associated with a user” (Perl: at least ¶¶0045-0046, Figs. 4; “customer classification”) because “MARRIED WOMAN WITH CHILDREN” and “WOMAN WITH CHILDREN” that can be part of a user context that describe/characterize a user.

At least ¶0011 of Perl discloses “an ontology” that “may be considered as a directed graph of nodes, which may be used to represent concepts, and edges, which may be used to represent IS-A and/or semantic relationships between pairs of nodes” that reads on the claimed “knowledge representation (KR)” because ¶0041 of Applicant’s original Specification discloses that “a semantic network is a KR that represents various types of semantic relationships between concepts using a network structure (or a data structure that encodes or instantiates a network structure). A semantic network is typically represented as a directed or undirected graph consisting of vertices representing concepts, and edges representing semantic relationships linking pairs of concepts”.

Therefore, contrary to Applicant’s allegation, Perl does not teach “user context information” and “knowledge representation (KR)” as “the same component / element”.  

Claim Objections
Claims 37-40, and 50-51 are objected to because of the following informalities:
Claims 37-40, and 50-51 recite “wherein the first concept and the second concept are associated with substantially the same label such the label of the first concept and the label of the second concept contains …”
Applicant should amend “such the label of the first concept …” to “such that the label of the first concept …”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29 and 32-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

According to Applicant, “Claims 28 and 35-36 have been amended to further recite ‘wherein each concept in the first group of concepts has a label associated therewith that is substantially the same as each label associated with the other concepts in the first group of concepts, two labels being substantially the same when the two labels contain the same words after any words present on a predetermined list of words are removed from each of the two labels.’

	Claims 37-40, and 50-51 have been amended to further recite ‘wherein the first concept and the second concept are associated with substantially the same label such the label of the first concept and the label of the second concept contains the same words when any words present on a predetermined list of words are removed from each label’.

	Support for the amendments to claims 28, 35-40, and 50-51 may be found at, at least, at paragraph [0080] of the present application as filed” (see pg. 15 of Applicant’s Remarks).”

Paragraph [0080] of Applicant’s original specification teaches “in some embodiments, determining whether user context information matches a concept label may comprise determining whether the user context information matches a concept label exactly. In some embodiments, determining whether user context information matches a concept label may comprising determining whether the user context information substantially matches the label. In some embodiments, two strings substantially match one another if all words in the strings match exactly with the exception of a predetermined set of words (e.g., words such as “and,” “the,” “of,” etc.). For example, the strings “The Apple Desktop” and “Apple Desktop” substantially match, but do not exactly match. In some embodiments, two strings may substantially match one another even if the order of the words in the stings is different. For instance, it may be determined that the string “The Apple Desktop” matches the string “Desktop Apple.”

As one can see, Applicant’s original disclosure discloses how two strings that substantially match one another can be determined.  However, the original disclosure discloses neither “wherein each concept in the first group of concepts has a label associated therewith that is substantially the same as each label associated with the other concepts in the first group of concepts” that is added to Claims 28 and 35-36 nor “wherein the first concept and the second concept are associated with substantially the same label such the label of the first concept and the label of the second concept contains the same words” that is added to Claims 37-40, and 50-51.

Also, while Applicant’s original disclosure discloses “a predetermined set of words”, it does not disclose “a predetermined list of words”.

Applicant’s original disclosure discloses “two strings substantially match one another if all words in the strings match exactly with the exception of a predetermined set of words”.  However, there is no mentioning of “any words present on a predetermined list of words are removed from each of the two labels”.
Dependent Claims 29, 32-34 and 41-49 are rejected for the same reason(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-29, 33-39, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2007/0028189 by Robbins, and further in view of US PGPUB 2009/0248669 by Shetti et al. (“Shetti”).

As to Claim 28, Perl teaches a method comprising: obtaining user context information associated with a user (Perl: at least ¶¶0045-0046, Figs. 4; “customer classification”; Fig. 4 of Perl shows “MARRIED WOMAN WITH CHILDREN” and “WOMAN WITH CHILDREN” that can be part of user context), wherein the user context information comprises a first portion and a second portion different from the first portion (Perl: at least Figs. 4-5,  ¶¶0032-0036, 0045, 0068; “building marketing ontologies”; obtain ontology; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; note: “MARRIED WOMAN WITH CHILDREN” is combination of “MARRIED”, “WOMAN”, “WITH CHILDREN” and “WOMAN WITH CHILDREN” is combination of “WOMAN” and “WITH CHILDREN” as another example); and
identifying a first concept associated with a meaning of the first portion from a first group of concepts in a knowledge representation (KR) (Perl: at least Figs. 4-5; at least ¶0011 discloses nodes that represent concepts in a KR that is in form of hierarchy such as the hierarchies in Figs. 4-5; at least ¶¶0025-0026 further disclose “concepts being classified are customers” and that tree hierarchy can be a “straightforward representation”; at least ¶0032-0036 disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers), wherein each concept in the first group of concepts is associated with a different meaning of the first portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “MARRIED WOMAN WITH CHILDREN”, etc. has a different meaning), wherein each concept in the first group of concepts has a label associated therewith that is substantially the same as each label associated with the other concepts in the first group of concepts (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows concept nodes with labels such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “MARRIED WOMAN WITH CHILDREN”, etc. – where each label is substantially the same because each label refers to one type of “WOMAN” who is “MARRIED”);
wherein the identifying is performed at least in part by using at least one processor (Perl: at least ¶¶0034-0035, 0045-0048; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; Fig. 9 further show one or more processors and ¶0074 discloses “a system that may be used to implement all or part of various embodiments of the invention. Such a computing system may include one or more processors 92”; note: to identify “MARRIED WOMAN”, for example, “WOMAN” and “MARRIED” are used), and a second concept in the KR (Perl: at least Figs. 4-5, ¶¶0034-0036, 0045-0047, 0065; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; also, “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOMAN” and likewise, “set of “MARRIED YOUNG WOMAN WITH CHILDREN” is the intersection of “YOUNG”, “WOMAN”, “MARRIED”, “WITH CHILDREN”), wherein the second concept is associated with a meaning of the second portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. has a meaning and each concept associated with “YOUNG” would also have a meaning).
Perl further discloses identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in the first group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN” and a number of concepts associated with “MARRIED” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN”, “MARRIED WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said first concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
identifying a second semantic context of the second concept in the KR, wherein the second semantic context is defined as a number of concepts in the second group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. and a number of concepts associated with “YOUNG” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said second concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship); and
a semantic coherence between said first semantic context and said second semantic context, wherein a number of concepts are shared between said first semantic context and said second semantic context (Perl: at least Fig. 4 shows, for example, “MARRIED WOMAN WITH CHILDREN” has two nodes shared with “MARRIED YOUNG WOMAN”).
Perl does not explicitly disclose, but Adriaansen discloses identifying of first concept being based on a measure of semantic coherence between a first concept and a second concept in the KR (Adriaansen: at least ¶0110; “identify concepts at block” and “best matching concept can be the concept that has a context profile with the most overlap compared with the context of the term”) exceeding a predetermined threshold (Adriaansen: at least ¶0164; “predicting that two or more of the plurality of concepts have a relationship wherein the overlap  is above a first threshold at 2003”); calculating the measure of semantic coherence between the first concept and the second concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: determining a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶0164; “receiving a context fingerprint for each of a plurality of concepts at 2001; determining an overlap of context fingerprints among the plurality of concepts at 2002”; ¶¶0168-0169 disclose “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”); and
assigning the number of concepts shared between said first semantic context and said second semantic context as the measure of semantic coherence (Adriaansen: at least ¶¶0168-0169; “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl and Adriaansen before them at the time the present invention was made to incorporate Adriaansen’s features of identifying of first concept being based on a measure of semantic coherence between a first concept and a second concept in the KR (Adriaansen: at least ¶0110) exceeding a predetermined threshold (Adriaansen: at least ¶0164); calculating the measure of semantic coherence between the first concept and the second concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: determining a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶¶0164, 0168-0169); and assigning the number of concepts shared between said first semantic context and said second semantic context as the measure of semantic coherence (Adriaansen: at least ¶¶0168-0169) with the identified first semantic context of the first concept and the identified second semantic context of the second concept disclosed by Perl.
The suggestion/motivation would have been to predict “that two or more of the plurality of concepts have a relationship” - such as the concepts disclosed by Perl- (Adriaansen: at least ¶0163; “concepts that do not have co-occurrence in a cataloged corpus of documents but have a high degree of overlap of context concepts can have a potential relationship”).
Perl and Adriaansen do not explicitly disclose, but Robbins discloses identifying of first concept is performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022; “not limited to the display of trees and other nested hierarchies”; “indication of the degree of relatedness”; also, “darker the highlight the higher the degree of relatedness”; note: darker highlight is more dominant and more related – the object with darkest highlight dominates others with respect to relatedness; related elements highlighted, but highlighted differently).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen and Robbins before them at the time the present invention was made to incorporate Robbins’ feature of identifying of first concept that is performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022) with the method disclosed by Perl and Adriaansen.

The suggestion/motivation would have been to visually indicate related entities in a hierarchical structure such as Perl’s KR in form of graph and show their degree of relatedness (Robbins: at least 0018, 0021-0022).
Perl, Adriaansen and Robbins do not explicitly disclose, but Shetti discloses two labels being substantially the same when the two labels contain the same words after any words present on a predetermined list of words are removed from each of the two labels (Shetti: at least ¶0076; “… stop-word, such as "the, and, or, etc.", which can be located on a "stop-word list" or data set. Stop-words generally produce too much irrelevant information and therefore are eliminated”; ¶0233 further discloses “strings exactly match after prefix/stopword removal (overlap of 1) [stopword and prefix eliminated query]”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen, Robbins and Shetti before them at the time the present invention was made to incorporate Shetti’s feature of two labels being substantially the same when the two labels contain the same words after any words present on a predetermined list of words are removed from each of the two labels (Shetti: at least ¶¶0076, 0233) with the method disclosed by Perl, Adriaansen and Robbins.

The suggestion/motivation would have been to eliminate part(s) of a string that “generally produce too much irrelevant information” in string matching and/or querying/searching of information. (Shetti: at least ¶0076).
Claim 35 (a system claim) corresponds in scope to Claim 28, and is similarly rejected.
Claim 36 (a computer-readable storage medium claim) corresponds in scope to Claim 28, and is similarly rejected.

As to Claim 29, Perl, Adriaansen, Robbins and Shetti teach the method of claim 28, further comprising: calculating the measure of dominance of the first concept using a graph of the KR (Robbins: at least ¶¶0005, 0021-0022; “relatedness” between elements).

As to Claim 33, Perl, Adriaansen, Robbins and Shetti teach the method of claim 28, wherein the knowledge representation is a semantic network represented by a data structure embodying a directed graph comprising a plurality of nodes and a plurality of edges, wherein each node is associated with a concept in the knowledge representation and an edge between two nodes represents a relationship between concepts associated with the two nodes (Perl: at least Fig. 4, ¶¶0009-0010, 0026; “rooted directed acyclic graph (DAG)”; also, “a tree hierarchy”). 

As to Claim 34, Perl, Adriaansen, Robbins and Shetti teach the method of claim 28, wherein the user context information comprises at least one of a search query provided by the user, demographic information about the user (Perl: at least Figs. 4-8,  ¶¶0032-0036, 0045-0046; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”), information from the user's browsing history, information typed by the user, and/or information highlighted by the user. 

As to Claim 37, Perl teaches a method comprising: obtaining user context information associated with a user (Perl: at least ¶¶0028, 0032-0035, 0046, Figs. 4; “customer classification”; Fig. 4 of Perl shows “MARRIED WOMAN WITH CHILDREN” and “WOMAN WITH CHILDREN” that can be part of user context), wherein the user context information comprises a first portion and a second portion different from the first portion (Perl: at least Figs. 4-5, ¶¶0032-0036, 0045, 0068; “building marketing ontologies”; obtain ontology; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; note: “MARRIED WOMAN WITH CHILDREN” is combination of “MARRIED”, “WOMAN”, “WITH CHILDREN” and “WOMAN WITH CHILDREN” is combination of “WOMAN” and “WITH CHILDREN” as another example); and
disambiguating between a first concept in a knowledge representation (KR) (Perl: at least Figs. 4-5; at least ¶0011 discloses nodes that represent concepts in a KR that is in form of hierarchy such as the hierarchies in Figs. 4-5; at least ¶¶0025-0026 further disclose “concepts being classified are customers” and that tree hierarchy can be a “straightforward representation”; at least ¶0032-0036 disclose classification of concepts such as different types of customers where classification involves disambiguating between different kinds of customers; note: to disambiguate “MARRIED WOMAN WITH CHILDREN” from other concepts, “MARRIED”, “WOMAN” and “WITH CHILDREN” are used) associated with a first meaning of the first portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN”, etc. has a meaning) and a second concept in the KR associated with a second meaning of the first portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “MARRIED WOMAN WITH CHILDREN”, etc. has a meaning), wherein the first concept and the second concept are associated with substantially the same label (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows concept nodes with labels such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “MARRIED WOMAN WITH CHILDREN”, etc. – where each label is substantially the same because each label refers to one type of “WOMAN” who is “MARRIED”);
wherein the disambiguating is performed at least in part by using at least one processor (Perl: at least Figs. 4-5, ¶¶0034-0036, 0045-0048; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; Fig. 9 further show one or more processors), and a third concept in the KR (Perl: at least Figs. 4-5, ¶¶0034-0036, 0045-0046; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc.”; “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”; also, “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOMAN” and likewise, “set of “MARRIED YOUNG WOMAN WITH CHILDREN” is the intersection of “YOUNG”, “WOMAN”, “MARRIED”, “WITH CHILDREN”), wherein the third concept is associated with a meaning of the second portion (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows each concept associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. has a meaning and each concept associated with “YOUNG” would also have a meaning).
Perl further discloses identifying a first semantic context of the first concept in the KR, wherein the first semantic context is defined as a number of concepts in a first group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN” and a number of concepts associated with “MARRIED” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN”, “MARRIED WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said first concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
identifying a second semantic context of the third concept in the KR, wherein the second semantic context is defined as a number of concepts in a second group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. and a number of concepts associated with “YOUNG” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN” as another example) which are within a predetermined distance of said third concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship); and
a semantic coherence between said first semantic context and said second semantic context, wherein a number of concepts are shared between said first semantic context and said second semantic context (Perl: at least Fig. 4 shows, for example, “MARRIED WOMAN WITH CHILDREN” has two nodes shared with “MARRIED YOUNG WOMAN”).
Perl does not explicitly disclose, but Adriaansen discloses disambiguating between first concept and second concept being performed based on a measure of semantic coherence between a first concept and a third concept associated with a meaning of the second portion (Adriaansen: at least ¶0110; “identify concepts at block 1006” and “best matching concept can be the concept that has a context profile with the most overlap compared with the context of the term”) exceeding a predetermined threshold (Adriaansen: at least ¶0164; “predicting that two or more of the plurality of concepts have a relationship wherein the overlap  is above a first threshold at 2003”); calculating the measure of semantic coherence between the first concept and the third concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: determining a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶0164; “receiving a context fingerprint for each of a plurality of concepts at 2001; determining an overlap of context fingerprints among the plurality of concepts at 2002”; ¶¶0168-0169 disclose “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”); and
assigning the number of concepts shared between said first semantic context and said second semantic context as the measure of semantic coherence (Adriaansen: at least ¶¶0168-0169; “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl and Adriaansen before them at the time the present invention was made to incorporate Adriaansen’s features of disambiguating between first concept and second concept being performed based on a measure of semantic coherence between a first concept and a third concept associated with a meaning of the second portion (Adriaansen: at least ¶0110) exceeding a predetermined threshold (Adriaansen: at least ¶0164); calculating the measure of semantic coherence between the first concept and the third concept by using a graph of the KR, wherein calculating the measure of the semantic coherence comprises: determining a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶¶0164, 0168-0169); and assigning the number of concepts shared between said first semantic context and said second semantic context as the measure of semantic coherence (Adriaansen: at least ¶¶0168-0169 with the identified first semantic context of the first concept and the identified second semantic context of the third concept disclosed by Perl.
The suggestion/motivation would have been to predict “that two or more of the plurality of concepts have a relationship” - such as the concepts disclosed by Perl- (Adriaansen: at least ¶0163; “concepts that do not have co-occurrence in a cataloged corpus of documents but have a high degree of overlap of context concepts can have a potential relationship”).
Perl and Adriaansen do not explicitly disclose, but Robbins discloses disambiguating of  first concept and second concept is performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022; “not limited to the display of trees and other nested hierarchies”; “indication of the degree of relatedness”; also, “darker the highlight the higher the degree of relatedness”; note: darker highlight is more dominant and more related; related elements highlighted, but highlighted differently).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen and Robbins before them at the time the present invention was made to incorporate Robbins’ feature of disambiguating of first concept and second concept that performed based on a measure of dominance of the first concept (Robbins: at least ¶¶0005, 0018, 0021-0022) with the method disclosed by Perl and Adriaansen.
The suggestion/motivation would have been to visually indicate related entities in a hierarchical structure such as Perl’s KR in form of graph and show their degree of relatedness (Robbins: at least 0018, 0021-0022).
Perl, Adriaansen and Robbins do not explicitly disclose, but Shetti discloses the label of the first concept and the label of the second concept contains the same words when any words present on a predetermined list of words are removed from each label (Shetti: at least ¶0076; “… stop-word, such as "the, and, or, etc.", which can be located on a "stop-word list" or data set. Stop-words generally produce too much irrelevant information and therefore are eliminated”; ¶0233 further discloses “strings exactly match after prefix/stopword removal (overlap of 1) [stopword and prefix eliminated query]”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen, Robbins and Shetti before them at the time the present invention was made to incorporate Shetti’s feature of the label of the first concept and the label of the second concept contains the same words when any words present on a predetermined list of words are removed from each label (Shetti: at least ¶¶0076, 0233) with the method disclosed by Perl, Adriaansen and Robbins.

The suggestion/motivation would have been to eliminate part(s) of a string that “generally produce too much irrelevant information” in string matching and/or querying/searching of information. (Shetti: at least ¶0076).
Claim 38 (a system claim) corresponds in scope to Claim 37, and is similarly rejected.
Claim 39 (a computer-readable storage medium claim) corresponds in scope to Claim 37, and is similarly rejected.

As to Claim 49, Perl, Adriaansen, Robbins and Shetti teach the method of claim 37, wherein the user context information comprises at least one of a search query provided by the user, demographic information about the user (Perl: at least Figs. 4-8,  ¶¶0032-0036, 0045-0046; “classify customers along various dimensions, such as gender (man, woman), age (e.g., divided up into age groups), marital status (single, married, separated), children status (with children, no child), etc”; also, “root node PERSON at level 1. The division into the classifications MAN and WOMAN may then happen at level 2” and “five age groups”; also, “distinction according to marital status”; “MARRIED WOMAN"; also, “MARRIED WOMAN WITH CHILDREN”), information from the user's browsing history, information typed by the user, and/or information highlighted by the user. 

Claims 40, 42-48 and 50-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2009/0248669 by Shetti et al. (“Shetti”).

As to Claim 40, Perl teaches a computer-implemented method, comprising: identifying, based on a graph of a knowledge representation (KR), a first semantic context of a first concept in the KR, wherein the first semantic context is defined as a number of concepts in a first group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WOMAN” such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “WOMAN WITH CHILDREN” and a number of concepts associated with “MARRIED” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN”, “MARRIED WOMAN WITH CHILDREN” as another example; at least ¶¶0032-0036 further disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers note: each node in Perl’s tree hierarchy can be a concept) which are within a predetermined distance of said first concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
identifying, based on the graph of the KR, a second semantic context of a second concept in the KR, wherein the second semantic context is defined as a number of concepts in a second group of concepts (Perl: at least Figs. 4-5, at least ¶¶0045-0046; Fig. 4 shows a number of concepts associated with “WITH CHILDREN” such as “MARRIED WOMAN WITH CHILDREN”, “WOMAN WITH CHILDREN”, etc. and a number of concepts associated with “YOUNG” such as “MARRIED YOUNG WOMAN”, “MARRIED YOUNG WOMAN WITH CHILDREN” as another example; at least ¶¶0032-0036 further disclose classification of concepts such as different types of customers where classification involves identifying different kinds of customers; note: each node in Perl’s tree hierarchy can be a concept) which are within a predetermined distance of said second concept in said KR (Perl: at least ¶0053 discloses “three-level intersection ontology”; Fig. 4 shows such structure where there is a predetermined distance of one between the middle (second) and bottom (third) layers of nodes; note: the nodes of the two layers have direct parent-child relationship);
wherein the first concept and the second concept are associated with substantially the same label (Perl: at least Figs. 4-5; at least ¶¶0045-0046; Fig. 4 shows concept nodes with labels such as “MARRIED YOUNG WOMAN”, “MARRIED WOMAN”, “MARRIED WOMAN WITH CHILDREN”, etc. – where each label is substantially the same because each label refers to one type of “WOMAN” who is “MARRIED”);
a semantic coherence between first semantic context and said second semantic context, wherein a number of concepts are shared between said first semantic context and said second semantic context (Perl: at least Fig. 4 shows, for example, “MARRIED WOMAN WITH CHILDREN” has two nodes shared with “MARRIED YOUNG WOMAN”).
Perl does not explicitly disclose, but Adriaansen discloses calculating a measure of semantic coherence between said first semantic context and said second semantic context (Adriaansen: at least ¶0110; “identify concepts at block” and “best matching concept can be the concept that has a context profile with the most overlap compared with the context of the term”) wherein the measure of semantic coherence is equal to a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶0164; “receiving a context fingerprint for each of a plurality of concepts at 2001; determining an overlap of context fingerprints among the plurality of concepts at 2002”; ¶¶0168-0169 disclose “a context fingerprint can be a list of concepts and their associated relevance weights” and “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl and Adriaansen before them at the time the present invention was made to incorporate Adriaansen’s features calculating a measure of semantic coherence between the first semantic context and the second semantic context (Adriaansen: at least ¶0110) wherein the measure of semantic coherence is equal to a number of concepts shared between said first semantic context and said second semantic context (Adriaansen: at least ¶¶0164, 0168-0169) with the identified first semantic context of the first concept and the identified second semantic context of the second concept disclosed by Perl.
The suggestion/motivation would have been to predict “that two or more of the plurality of concepts have a relationship” - such as the concepts disclosed by Perl- (Adriaansen: at least ¶0163; “concepts that do not have co-occurrence in a cataloged corpus of documents but have a high degree of overlap of context concepts can have a potential relationship”).
Perl and Adriaansen do not explicitly disclose, but Shetti discloses the label of the first concept and the label of the second concept contains the same words when any words present on a predetermined list of words are removed from each label (Shetti: at least ¶0076; “… stop-word, such as "the, and, or, etc.", which can be located on a "stop-word list" or data set. Stop-words generally produce too much irrelevant information and therefore are eliminated”; ¶0233 further discloses “strings exactly match after prefix/stopword removal (overlap of 1) [stopword and prefix eliminated query]”).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen and Shetti before them at the time the present invention was made to incorporate Shetti’s feature of the label of the first concept and the label of the second concept contains the same words when any words present on a predetermined list of words are removed from each label (Shetti: at least ¶¶0076, 0233) with the method disclosed by Perl and Adriaansen.

The suggestion/motivation would have been to eliminate part(s) of a string that “generally produce too much irrelevant information” in string matching and/or querying/searching of information. (Shetti: at least ¶0076).
Claim 50 (a system claim) corresponds in scope to Claim 40, and is similarly rejected.
Claim 51 (a computer-readable storage medium claim) corresponds in scope to Claim 40, and is similarly rejected.

As to Claim 42, Perl, Adriaansen and Shetti teach the method of claim 40, further comprising calculating an amount of overlap based on labels of concepts in the first semantic context and labels of concepts in the second semantic context (Adriaansen: at least ¶0169; “determining an overlap of context fingerprints among the plurality of concepts can comprise determining a number of concepts the two context fingerprints have in common”; ¶0055 explains “a concept is a representation of, for example, objects, classes, properties, and relations. The methods and systems provided can distinguish the relations (Broad Term-Narrow Term) that define the relationship between more generic terms and more specific terms (for example, `animal`-`cow` where animal is the Broad Term and cow is the Narrow Term)”; note: concepts have names or labels like “animal” and “cow”). 

As to Claim 43, Perl, Adriaansen and Shetti teach the method of claim 40, wherein identifying the first semantic context comprises identifying at least one direct attribute of the first concept in the KR (Perl: at least Figs. 4-5, ¶¶0045-0047; “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOAMN” as example; further, MARRIED WOMAN WITH CHILDREN, as shown in Fig. 4, has direct attributes “WOMAN for gender, MARRIED for marital status and WITH CHILDREN for children status”). 

As to Claim 44, Perl, Adriaansen and Shetti teach the method of claim 40, wherein identifying the first semantic context comprises identifying at least one indirect attribute of the first concept in the KR (Perl: at least Fig. 4, ¶¶0045-0046; for example, PERSON, as shown in Fig. 4, as indirect attribute).

As to Claim 45, Perl, Adriaansen and Shetti teach the method of claim 40, wherein identifying the first semantic context comprises identifying at least one ancestor of the first concept in the KR (Perl: at least Fig. 4, ¶¶0045-0047; as an example, MARRIED WOMAN WITH CHILDREN, has ancestors WOMAN, MARRIED, WITH CHILDREN). 

As to Claim 46, Perl, Adriaansen and Shetti teach the method of claim 40, wherein the first semantic context comprises at least one direct attribute of the first concept, at least one ancestor of the first concept, and at least one indirect attribute of the first concept (Perl: at least Figs 4-5, ¶¶0045-0047; as an example, MARRIED WOMAN WITH CHILDREN, as shown in Fig. 4, has direct attributes “WOMAN for gender, MARRIED for marital status and WITH CHILDREN for children status” and PERSON as indirect attribute, where WOMAN, MARRIED are also ancestors).
 
As to Claim 47, Perl, Adriaansen and Shetti teach the method of claim 40, wherein the first semantic context comprises concepts within a predetermined distance of the first concept on the graph of the KR (Perl: at least Fig. 4 shows a predetermined distance of one between the middle and bottom layer of nodes; note: the nodes of the two layers have direct parent-child relationship). 

As to Claim 48, Perl, Adriaansen and Shetti teach the method of claim 40, wherein the knowledge representation is a semantic network represented by a data structure embodying a directed graph comprising a plurality of nodes and a plurality of edges, wherein each node is associated with a concept in the knowledge representation and an edge between two nodes represents a relationship between concepts associated with the two nodes (Perl: at least Fig. 4, ¶¶0009-0010, 0026; “rooted directed acyclic graph (DAG)”; also, “a tree hierarchy”). 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2007/0028189 by Robbins, and further in view of US PGPUB 2009/0248669 by Shetti et al. (“Shetti”), and further in view of US PGPUB 2009/0222400 by Kupershmidt et al. (“Kupershmidt”).

As to Claim 32, Perl, Adriaansen, Robbins and Shetti teach the method of claim 28, further comprising: constructing a context intersection graph using the graph of the KR (Perl: at least Figs. 1-8, ¶¶0009, 0026, 0036-0037; “rooted directed acyclic graph (DAG)”; also, “a tree hierarchy”; ¶0046 further discloses “set of MARRIED WOMAN is the intersection of two sets MARRIED and WOMAN”).

Perl, Adriaansen, Robbins and Shetti do not explicitly disclose, but Kupershmidt discloses calculating a score for each concept in the first group of concepts at least in part by using the context intersection graph; and identifying the first concept as a concept in the first group of concepts having the highest score (Kupershmidt: at least ¶¶0013, 0113; “using pre-computed scores indicating the correlation between concepts in the taxonomy to determine the most relevant concepts in response to said query”; also, “wherein the query is received from a user input to a computer system; using pre-computed scores indicating the correlation between concepts in the taxonomy to determine the most relevant concepts in response to said query; and presenting the user with a ranked list of concepts as determined by using the pre-computed scores”; note: ¶0088 discloses that Kupershmidt’s concepts are represented as nodes of ontology or taxonomy; the ontology or intersection graph where concepts intersect is used).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen, Robbins, Shetti and Kupershmidt before them at the time the present invention was made to incorporate Kupershmidt’s features of calculating a score for each concept in the first group of concepts at least in part by using the context intersection graph; and identifying the first concept as a concept in the first group of concepts having the highest score (Kupershmidt: at least ¶¶0013, 0113) with the method disclosed by Perl, Adriaansen, Robbins and Shetti.

The suggestion/motivation would have been to query for concepts that are the most relevant (Kupershmidt: at least ¶0013).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 2007/0109018 by Perl et al. (“Perl”) in view of US PGPUB 2010/0049684 by Adriaansen et al. (“Adriaansen”), and further in view of US PGPUB 2009/0248669 by Shetti et al. (“Shetti”), and further in view of US PGPUB 2004/0220895 by Carus et al. (“Carus”).

As to Claim 41, Perl, Adriaansen and Shetti teach the method of claim 40.
Perl, Adriaansen and Shetti do not explicitly disclose, but Carus discloses further comprising calculating an amount of overlap between the first semantic context and the second semantic context using Dice's coefficient (Carus: at least ¶0135; “Dice's coefficient is a scalar set overlap function computed over two sets, A and B, as: 1 Dice ( A , B ) = 2 .times. A B A + B”) in order to determine overlapping/similarity of data in the KR (tree) structure disclosed by Perl, Adriaansen and Shetti (Carus: at least ¶¶0135-01356).
It would have been obvious to one having ordinary skill in the art and the teachings of Perl, Adriaansen, Shetti and Carus before them at the time the present invention was made to incorporate Carus’ feature of calculating the amount of overlap between the first semantic context and the second semantic context using Dice's coefficient (Carus: at least ¶0135) with the method disclosed by Perl, Adriaansen and Shetti.

The suggestion/motivation would have been to determine overlapping/similarity of data -- such as the data in the KR (tree) structure disclosed by Perl, Adriaansen and Shetti (Carus: at least ¶¶0135-01356).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, Art Unit 2168
18 October 2022
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168